'y
'Ait24SB (Rev. 02/08/2019) Judg1nent in a Crilninal Petty Case (Modified)                                                                          Pagelofl   \{)



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses C01nmitted On or After November 1, 1987)
                                       v.
                      Alberto Oropeza-Medina                                              CaseNumber: 3:19-mj-21441

                                                                                          Charles N Guthrie
                                                                                          Defendant's Attorney_


REGISTRATION NO. 84334298

THE DEFENDANT:
 lg] pleaded guilty to count( s) 1 of Complaint
                                             ~------'----------------------~---

  D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                    Nature of Offense                                                                        Count Number(s)
 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                              1

  D The defendant has been found not guilty on count(s)
                                                                                ~-----------------~

  D Count(s)                                                                               dismissed on the motion of the United States.
                     -----------------~




                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                ':6 TIME SERVED                                      D

   lg]Assessment: $10 WAIVED lg] Fine: WAIVED
  lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                     Thursday, March 28, 2019
                                                            ------~Date of Imposition of Sentence

                                                       FILE. D                             ,/"'   ··)/
 Received            -70~
                ~ou=s~M~+--'--./-1------11----         MAR 2 8 2019
                                                                                                  /,
                                                                                         rfONORA LE CAROL     . OSTBY
                                            CLERK, U.S. DISTRICT COURT                   UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                         BY                                 DEPUTY

  Clerk's Office Copy                                                                                                                  3:19-mj-21441
